Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Species 1 in the reply filed on 2 November 2021 is acknowledged.  The traversal is on the ground(s) that the Group II claims are drawn to a container comprising the corner piece of Group I, that the Group III claims are drawn to a grip mechanism “that can cooperate with an improved corner piece according to claim 1 (Group I), and that Group IV claims are drawn to a gripper comprising the grip mechanism of the Group III claims.  This is not found persuasive because no Group IV exists, Group III lacks unity of invention with Groups I and II A priori as claims 20 and 22 do not positively recite any container or corner piece and therefore there is no shared technical feature that defines a contribution which each claimed invention makes over the prior art, that en arguendo the Requirement for Restriction dated 2 August 2021 makes clear that the features of claim 1 do not contribute over the prior art and therefore no special technical feature exists, and as Groups I and II lack unity of invention because the shared technical feature is not a special technical feature as it does not make a contribution over the prior art as seen in the Requirement for Restriction dated 2 August 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or 2 November 2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 November 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  See at least 32, 26, 28, 25, 27, 45, 50 for example whose associated lead lines do not extend to the feature.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to because H in figure 5 does not indicate the height of the movable coupling element 30 as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D”.  
The drawings are objected to because D in figure 5 does not indicate the distance the first bottom part protrudes from the top part as disclosed.  
The drawings are objected to because T indicates different thicknesses.  See at least figure 11 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least ISO.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because reference character “15” has been used to designate both side wall and sidewall.  
The disclosure is objected to because reference character “16” has been used to designate both front wall part and front wall.  
The disclosure is objected to because reference characters "12" and "13" have both been used to designate bottom corner piece.  
The disclosure is objected to because reference character “30” has been used to designate both coupling element and element.  
The disclosure is objected to because reference character “26” has been used to designate narrowed part, opening, and part.  
The disclosure is objected to because reference character “38” has been used to designate both protrusion and coupling part.  
The disclosure is objected to because reference characters "31" and "38" have both been used to designate coupling part.  
The disclosure is objected to because reference character “40” has been used to designate both laterally extending bulge and nose.  
The disclosure is objected to because reference character “45” has been used to designate both side edges and inside.  
The disclosure is objected to because reference characters "45" and "46" have both been used to designate inside.  
The disclosure is objected to because of the following informalities: reference characters exist with no associated structure, see “of I or G” on page 29 for example.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: at least the paragraph of page 25 lines 24-28 ends in improper punctuation.  
Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “a coupling part of the coupling element protrudes maximally out of the improved corner piece” is led to be indefinite.  Previously the claim recites “the improved corner piece contains a movable coupling element”.  It is unclear how the coupling part of the coupling element can protrude out of the corner piece if it is part of the corner piece.  The claim will be interpreted as if the coupling element can protrude out of the hollow body.  Further clarification and correction are required.
Claim 1 is led to be indefinite as it is unclear if “a coupling element” of line 16 is a newly recited structure or refers back to “a movable coupling element” of line 11.  The claim will be interpreted as the latter however further clarification and correction are required.
The limitation of “a coupling part of the coupling element protrudes maximally out of the improved corner piece on the level of the aforementioned grip opening, such that it can serve as a coupling element” is led to be indefinite.  It is unclear how a coupling part can serve as a coupling element when it is part of the coupling element.  Does the coupling part constitute the entire coupling element?  In order to apply art to the claim it will be interpreted as if the coupling part can form part of the coupling element.
The limitation of claim 1 that “the movable coupling element is completely inside the improved corner piece” is led to be indefinite.  Previously the claim recites “the improved corner piece contains a movable coupling element”.  It is unclear how the 
The limitation of claim 1 that “the coupling part of the coupling element only partially extends from the corner piece” is led to be indefinite.  Previously the claim recites “the improved corner piece contains a movable coupling element”.  It is unclear how the coupling part of the coupling element can partially extend from the corner piece if it is part of the corner piece.  The claim will be interpreted as if the coupling element can partially extend from the hollow body.  Further clarification and correction are required.
Claim 2 is led to be indefinite as it is unclear if “a form” of line 3 is a newly recited structure or refers to “a form” of claim 1 from which claim 2 depends.
The limitation of claim 5 of “the second corner piece part” is led to be indefinite.  It is unclear if this is a newly recited structure or refers to “the adjacent corner piece part” of claim 4 from which 5 depends.  The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 5 recites the limitation "the second corner piece part" in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is led to be indefinite as it is unclear if “a coupling part” of line 4 is a newly recited structure or refers to “a coupling part” of claim 1 from which claim 6 depends.  The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 6 recites the limitation "the top part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are led to be indefinite as it is unclear if “the adjoining corner piece part” is a newly recited structure or refers to “an adjacent corner piece part” of claim 3 from which they depend.  The claim will be interpreted as the latter however further clarification and correction are required.
Claim 7 recites the limitation "the adjoining corner piece part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the adjoining corner piece part" in lines 7 and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the side edges" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is led to be indefinite as it appears to attempt to claim active method steps in a product claim, see first moving.  As the preamble is directed to a product the claim will be interpreted as if these movements are capable of being accomplished by the product.
Claim 9 recites the limitation "the platform" in lines 6, 15, and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the adjoining corner piece part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first corner piece part" in lines 7-8, 12, and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the base" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spring element" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is led to be indefinite as it appears to attempt to claim active method steps in a product claim, see first moving, first moving, and moving.  As the preamble is directed to a product the claim will be interpreted as if these movements are capable of being accomplished by the product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 20150344223).


    PNG
    media_image1.png
    257
    409
    media_image1.png
    Greyscale

Claim 2:  Hwang discloses wherein the bottom hole 11 (grip opening) has such a form that the corner member 10 (corner piece) can be gripped by some external gripping means in the form of a hammerlock (see fig. 4 & P. 0059).   
Claim 3:  Hwang discloses wherein the corner member 10 (improved corner piece) contains a first corner piece part the external dimensions and form of which correspond with an ISO-standardised corner piece with the exception of the at least one grip opening which is however also part of this corner piece part, as well as an adjacent corner piece part that is adjoining and connecting to the first corner piece part and in which the locking unit 20 (movable coupling element) is kept in the fully retracted position (see annotated fig. 3 below, fig. 4, and P. 0059-0060).

    PNG
    media_image2.png
    308
    333
    media_image2.png
    Greyscale


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clive-Smith (US 4591307).
Claim 1:  Clive-Smith discloses a corner fitting 1 (improved corner piece) to form a corner of some container, whereby the corner fitting 1 (corner piece) containers a hollow body (see annotated fig. 4 below) that is capable of being applied between the ribs of some container, whereby the hollow body is provided with a wall in which at least one top aperture 10’ (grip opening) is applied with a form that can be gripped by some external gripping mean, whereby during the gripping a part of such external gripping means can be inserted through the top aperture 10’ (grip opening) into the hollow body, whereby the corner fitting 1 (corner piece) contains a twistlock 13 (movable coupling element) which can at least move between a maximally protruding position (see fig. 6), whereby a conical head 20 (coupling part) of the twistlock 13 (coupling element) protrudes maximally out of the corner fitting 1 (corner piece) on the level of the aforementioned top aperture 10’ (grip opening), such that it can serve as a twistlock 13 

    PNG
    media_image3.png
    334
    467
    media_image3.png
    Greyscale


Claim 3:  Clive-Smith discloses wherein the corner fitting 1 (corner piece) contains a first corner piece part the external dimensions and form of which correspond with an ISO-standardised corner piece (C. 4 L. 29-33, 45-50, C. 4 L. 59-61 and fig. 3 vs 4) with the exception of the at least one top aperture 10’ (grip opening) which is however also part of this corner piece part, as well as an adjacent corner piece part that is adjoining and connecting to the first corner piece part and in which the movable5Docket No. 9031-1156 twistlock 13 (coupling element) is kept in the fully retracted position (see annotated fig. 4 above).
Claim 4:  Clive-Smith discloses wherein the hollow body is an L-shaped structure with a first beam-shaped wall part that forms the first corner piece part and a second beam-shaped wall part that forms the adjacent corner piece part (see annotated fig. 4 above).
Claim 5:  Clive-Smith discloses wherein the corner fitting 1 (corner piece) is provided with a top part that is part of both the first corner piece part and the second corner piece part and in which top aperture 10’ (opening) is provided a part of which serves as top aperture 10’ (grip opening), and whereby opposite the top part in the first corner piece part a first flat closed bottom part is provided and in the second corner piece part a second flat closed bottom part is provided and whereby the first bottom part protrudes at a distance (D) from the top part, whereby this distance (D), reduced with the thickness (T) of the top part, is somewhat greater than the difference in height (D') 

    PNG
    media_image4.png
    481
    345
    media_image4.png
    Greyscale

Claim 6:  Clive-Smith discloses wherein the top of the twistlock 13 (coupling element) is formed by a conical head 20 (coupling part) that forms a protrusion on a tail 21 (base) of the twistlock 13 (coupling element), whereby the conical head 20 (coupling part) is provided with a laterally extending bulge (see fig. 6), whereby between the tail 21 (base) and the conical head 20 (coupling part) support fins 17 (widened edge) is .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 20130121783).
Claim 1:  Kelly discloses a lower casting 205 (improved corner piece) to form a corner of some container, whereby the lower casting 205 (corner piece) containers a hollow body (see annotated fig. 4 below) that is capable of being applied between the ribs of some container, whereby the hollow body is provided with a wall in which at least one inboard aperture 211 (grip opening) is applied with a form that can be gripped by some external gripping mean, whereby during the gripping a part of such external gripping means can be inserted through the inboard aperture 211 (grip opening) into the hollow body, whereby the lower casting 205 (corner piece) contains a locking mechanism 209 (movable coupling element) which can at least move between a maximally protruding position (see fig. 7), whereby a beak 219 (coupling part) of the locking mechanism 209 (coupling element) protrudes maximally out of the lower casting 205 (corner piece) on the level of the aforementioned inboard aperture 211 (grip opening), such that it can serve as a locking mechanism 209 (coupling element) for coupling to some corner piece of another container which is placed with an opening adjoining against the locking mechanism 209 (coupling element), and, a fully retracted position (see fig. 8), in which the locking mechanism 209 (coupling element) is completely inside the corner member 10 (corner piece) and the inboard aperture 211 
Claim 2:  Kelly discloses wherein the inboard aperture 211 (grip opening) has such a form that the lower casting 205 (corner piece) can be gripped by some external gripping means in the form of a hammerlock (see fig. 10).
Claim 3:  Kelly discloses wherein the lower casting 205 (corner piece) contains a first corner piece part the external dimensions and form of which correspond with an ISO-standardised corner piece with the exception of the at least one inboard aperture 211 (grip opening) which is however also part of this corner piece part, as well as an adjacent corner piece part that is adjoining and connecting to the first corner piece part and in which the movable5Docket No. 9031-1156 locking mechanism 209 (coupling element) is kept in the fully retracted position (see annotated fig. 7 below, fig. 8, fig. 10, abstract, and P. 0027 & 0045).

    PNG
    media_image5.png
    273
    487
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20130121783).
Claim 7:  Kelly discloses wherein the adjoining corner piece part being provided with a spring device 215 (spring element), whereby in the fully retracted position the locking mechanism 209 (coupling element) is supported by the spring device 215 (spring element) and the spring device 215 (spring element) is in a compressed position (see fig. 8).
Kelly does not disclose the adjoining corner piece part being provided with a spring platform supported by a spring element, whereby in the fully retracted position the coupling element is supported on the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the portion of the movable5Docket No. 9031-1156 locking mechanism 209 (coupling element) attached to the spring device 215 (spring element) as a spring platform attached to the movable5Docket No. 9031-1156 locking mechanism 209 (coupling element) attached, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with references pertinent to corner pieces with movable coupling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736